Name: 97/636/ECSC: Decision of the representatives of the governments of the Member States, meeting within the Council of 26 September 1997 on certain measures applicable with regard to the Russian Federation concerning trade in certain steel products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: Europe;  European Union law;  international trade;  tariff policy;  iron, steel and other metal industries
 Date Published: 1997-10-01

 Avis juridique important|41997D063697/636/ECSC: Decision of the representatives of the governments of the Member States, meeting within the Council of 26 September 1997 on certain measures applicable with regard to the Russian Federation concerning trade in certain steel products covered by the ECSC Treaty Official Journal L 268 , 01/10/1997 P. 0031 - 0033DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 26 September 1997 on certain measures applicable with regard to the Russian Federation concerning trade in certain steel products covered by the ECSC Treaty (97/636/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1 1. Pending the entry into force of the new ECSC steel agreement with the Russian Federation, and in order to avoid disrupting the trade in the products which it covers, following the expiry on 30 September 1997 of the extended 1995-96 agreement, imports into all the Member States of steel products covered by the ECSC Treaty referred to in Annex I originating in the Russian Federation shall be subjected to import authorization until 31 December 1997.2. Authorizations shall be issued only within the limits defined in Article 2. Steel products originating in the Russian Federation covered by an import authorization issued before the date of entry into force of this Decision, and which were already sent to the Community before that date, shall be admitted without the applicable authorization for the products covered by autonomous quota.Article 2 Quantities of authorized imports shall be determined, for each product group and for the whole of the Community, according to the quotas indicated in Annex II.Article 3 1. For the purpose of applying Article 2, the competent authorities of the Member States, before issuing import authorizations, shall notify the Commission of the amounts of the requests for import authorizations, supported by original export licences, which they have received. By return, the Commission shall notify its confirmation that the requested amount(s) of quantities are available for importation in the chronological order in which the notifications of the Member States have been received ('first come, first served` basis).2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case the exporting country, the product group concerned, the amounts to be imported, the number of the export licence, the quota year and the Member State in which the products are intended to be put into free circulation.3. The notifications referred to in paragraphs 1 and 2 shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.4. The Member States shall issue the licences and forthwith inform the Commission thereof.The Commission shall keep the Member States regularly informed of the extent to which the quantities have been used up.5. The Member States and the Commission shall confer in order to ensure that these quantities are not exceeded.Article 4 Should an agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products be concluded and enter into force during the period of application of this Decision, the provisions of that agreement together with any measures taken to give effect to it, shall, as from the date on which the agreement enters into force, replace the provisions of this Decision.Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.In order to maintain continuity in the management of the quotas for 1997, this Decision shall apply from 1 October 1997.Done at Brussels, 26 September 1997.The PresidentJ. POOSANNEX I SA. Flat-rolled products SA1. Coils7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 907208 38 907208 39 907211 14 107211 19 207219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907225 19 107225 20 207225 30 00SA1.a. Hot-rolled coils for re-rolling7208 37 107208 38 107208 39 10SA2. Heavy plate7208 40 107208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107211 13 00SA3. Other flat-rolled products7208 40 907208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 14 907211 19 907211 23 107211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907225 40 80SB. Long products SB1. Beams7207 19 317207 20 717216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 90SB2. Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95SB3. Other7207 19 117207 19 147207 19 167207 20 517207 20 557207 20 577214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107218 99 207222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307224 90 317224 90 397228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00ANNEX II QUANTITATIVE LIMITS >TABLE>